OPINION

Per Curiam:

A criminal complaint, filed January 2, 1974, charged that between July 18, 1972, and December 29, 1972, Barbara Melvin “made false statements to obtain payments under aid *147to dependent children”, a gross misdemeanor under NRS 425.250. A preliminary examination, concluded on September 25, 1975, resulted in her being ordered to stand trial; and, the information charging the offense was filed October 9, 1975.
Melvin then petitioned the district court for habeas corpus, contending the evidence adduced at the preliminary examination did not meet the probable cause test delineated in NRS 171.206. The district judge denied habeas and in this appeal the same contention is reurged.
We do not reach the merit, if any, of appellant’s contention, because the case must be reversed, sua sponte, for want of jurisdiction, an issue counsel did not present to the district judge.
The charge against Barbara Melvin was not brought within one year, as required by NRS 171.090.1 Accordingly, her prosecution under NRS 425.250 is precluded.2 See Cherubini v. Sheriff, 92 Nev. 111, 546 P.2d 598 (1976).
Reversed.

 NRS 171.090 provides: “Misdemeanors: 1-year limitation. An indictment for any misdemeanor must be found, or an information or complaint filed, within 1 year after its commission.”


 In this case the record reflects that a request for prosecution was timely made to the then incumbent Clark County District Attorney; however, no charge was filed until after the statutory one year period had passed.